DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
means for generating a plurality of frames at one or more frame generation rates
In claim 22; see fig. 1, 112 (below the table) and pg. 6 of spec.: “In operation, the graphics circuitry 112 generates a sequence containing a plurality of frames 132A-132n (collectively, "frames 132"). Each of the frames 132 is communicated to the
sink device 150 via the high-bandwidth communications link 130. In embodiments, each of the frames 132 may include data representative of a display image for presentation by the display
device 152. In embodiments, the graphics circuitry 112 may generate the frames at a fixed rate (e.g., 60 frames per second - "fps") or at a variable rate (e.g., between 30 fps and 120 fps)
dependent on the frame content, frame complexity and/or frame computational demand placed
on the graphics circuitry 112.”

In claim 22; see fig. 1, 120 (below the table) and pg. 5 of spec.: “A data transmission method is provided. The method may include: generating, by source device graphics circuitry, a plurality of frames at one or more frame generation rates; providing,
by source device control circuitry, each of the plurality of frames to high-bandwidth transmitter
circuitry; disabling, by the source device control circuitry, at least the high-bandwidth
transmitter circuitry responsive to entering a Panel Self-Refresh (PSR) operating mode;”
means for disabling at least the high-bandwidth transmitter circuitry responsive to entering a Panel Self-Refresh (PSR) operating mode
In claim 22; see fig. 1, 120 (below the table) and pg. 5 of spec.: “A data transmission method is provided. The method may include: generating, by source device graphics circuitry, a plurality of frames at one or more frame generation rates; providing,
by source device control circuitry, each of the plurality of frames to high-bandwidth transmitter
circuitry; disabling, by the source device control circuitry, at least the high-bandwidth
transmitter circuitry responsive to entering a Panel Self-Refresh (PSR) operating mode; causing,
by sink device control circuitry, a storage of at least one frame included in the plurality of frames
in sink device memory circuitry; temporally synchronizing the source device and the sink device
10 responsive to exiting the PSR operating mode; and adjusting, by the sink device control circuitry,
a refresh rate of a communicatively coupled display device to the frame generation rate of the
source device.”
means for causing a storage of at least one frame included in the plurality of frames in sink device memory circuitry
In claim 22; see fig. 1, 160 (below the table) and pg. 5 of spec.: “A data transmission method is provided. The method may include: generating, by source device graphics circuitry, a plurality of frames at one or more frame generation rates; providing,
by source device control circuitry, each of the plurality of frames to high-bandwidth transmitter
circuitry; disabling, by the source device control circuitry, at least the high-bandwidth
transmitter circuitry responsive to entering a Panel Self-Refresh (PSR) operating mode; causing,
by sink device control circuitry, a storage of at least one frame included in the plurality of frames
in sink device memory circuitry; temporally synchronizing the source device and the sink device
10 responsive to exiting the PSR operating mode; and adjusting, by the sink device control circuitry,
a refresh rate of a communicatively coupled display device to the frame generation rate of the
source device.”

In claim 22; see fig. 1: 120 and 160 (below the table) and pg. 18 of spec.: “At 512, the source control circuitry 120 and/or the sink control circuitry 160 temporally synchronize the source device 110 and the sink device 150 in response to exiting the PSR/PSR2 25 operating mode. In embodiments, the source device 110 and the sink device 150 may maintain temporal synchronization contemporaneous with all or a portion of the PSR/PSR2 operating mode. In other embodiments, the source device 110 and the sink device 150 may lose temporal synchronization during at least a portion of the PSR/PSR2 operating mode and may resynchronize
after exiting the PSR/PSR2 operating mode.”
means for adjusting a refresh rate of a communicatively coupled display device to the frame generation rate of the source device
In claim 22; see fig. 1, 160 (below the table) and pg. 5 of spec.: “A data transmission method is provided. The method may include: generating, by source device graphics circuitry, a plurality of frames at one or more frame generation rates; providing,
by source device control circuitry, each of the plurality of frames to high-bandwidth transmitter
circuitry; disabling, by the source device control circuitry, at least the high-bandwidth
transmitter circuitry responsive to entering a Panel Self-Refresh (PSR) operating mode; causing,
by sink device control circuitry, a storage of at least one frame included in the plurality of frames
in sink device memory circuitry; temporally synchronizing the source device and the sink device
responsive to exiting the PSR operating mode; and adjusting, by the sink device control circuitry,
a refresh rate of a communicatively coupled display device to the frame generation rate of the
source device.”
means for causing a display of the at least one frame in the memory circuitry responsive to an entry of the source device into the PSR operating mode.
In claim 23; see fig. 1, 160 (below the table) and pg. 11 of spec.: “When the source device 110 does not communicate a frame (e.g., when the
source control circuitry 120 enters the PSR/PSR2 operating mode), the sink control circuitry 160
causes a presentation of the image data stored in the frame buffer circuitry 172 at the frame time
determined by the source device 110. In embodiments, the sink control circuitry 160 may replay
”

In claim 24; see fig. 1: 160, 162 (below the table) and pgs. 6, 24 of spec.: 
   pg.6: “The sink device 150 includes control circuitry 160, memory circuitry 170, one or more
15 display devices 152, the high-bandwidth receiver circuit 154, and the side-channel transceiver
circuitry 156. In embodiments, the sink device control circuitry 160 may execute adaptive synchronization instructions 162 that adjust the vertical blanking (VB) interval between display image frames to match the frame rate of the display device 152 to the frame generation rate of the graphics circuitry 112. The memory circuitry 160 may include frame buffer circuitry 172
and may also include one or more register circuits 17 4 to store data.” 
   pg. 24: “Example 4 may include elements of any of examples 1 through 3 where to adjust a refresh rate of a communicatively coupled display device, the sink device control circuitry to:
adjust a duration of a respective vertical blank (VB) interval associated with each frame included
20 in the plurality of frames over a defined VB range.”
means for communicating one or more timing signals to the sink device sideband transceiver circuitry contemporaneous with at least a portion of the PSR operating mode, the one or more timing signals to maintain a frame-level temporal synchronization between the source 20device and the sink device
In claim 25; see fig. 1, 120 (below the table) and pg. 24 of spec.: “Example 5 may include elements of any of examples 1 through 4 where to synchronize
the source device and the sink device responsive to exiting the PSR operating mode, the source
control circuitry to further: communicate, via the source device sideband transceiver circuitry,
one or more timing signals to the sink device sideband transceiver circuitry, the one or more
timing signals to maintain a frame-level temporal synchronization between the source device and
the sink device.”
means for bidirectionally communicating one or more timing signals to the sink device, the one or more timing signals to maintain a frame-level temporal synchronization between the source device and the sink device;
In claim 25; see fig. 1, 120 (below the table) and pg. 25 of spec.: “Example 8 may include elements of any of examples 1 through 7 where to synchronize
the source device and the sink device responsive to exiting the PSR operating mode, the source
control circuitry to further: bidirectionally communicate, via a second sideband communications link, one or more timing signals to the sink device, the one or more timing signals to maintain a frame-level temporal synchronization between the source device and the sink device.”

In claim 25; fig. 1, 120 (below the table) and pg. 25 of spec.: “Example 11 may include elements of any of examples 1 through 10 where to synchronize
the source device and the sink device responsive to exiting the PSR operating mode, the source
control circuitry to further: determine, using a universal time standard, a Presentation Time
Stamp (PTS) value associated with a frame; and communicate, via the high-bandwidth
communications link and in response to exiting the PSR operating mode, the frame having
20 associated therewith the PTS value to maintain a frame-level temporal synchronization between
the source device and the sink device.”


    PNG
    media_image1.png
    588
    843
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3-4, 6-12, 14-25 are allowed.
Claims 1, 10, 18 and 22 have been amended to include allowable subject matter from claims 5, 13, 21 and 25 respectively, therefore:
Regarding claim 1, the prior art doesn’t teach: synchronize the source device and the sink device responsive to exiting the PSR operating mode, wherein to synchronize the source and sink device, the control circuitry is to communicate, via the source device sideband transceiver circuitry, one or more timing signals to the sink device sideband transceiver circuitry, the one or more timing signals to maintain a frame-level temporal synchronization between the source device and the sink device
Regarding claim 10 (claim 18 is similar in scope), the prior art doesn’t teach: cause source device control circuitry to temporally synchronize the source device and the sink device responsive to exiting the PSR operating mode, wherein to temporally synchronize the source device and the sink device, the instructions further to cause the control circuitry to cause the source device sideband transceiver circuitry to communicate one or more timing signals to the sink device sideband transceiver circuitry contemporaneous with at least a portion of the PSR operating mode, the one or more timing signals to maintain a frame-level temporal synchronization between the source device and the sink device
Regarding claim 22, the prior art doesn’t teach: means for temporally synchronizing the source device and the sink device responsive to exiting the PSR operating mode, wherein the means for temporally synchronizing the source device and the sink device is to communicate one or more timing signals to sink device sideband transceiver circuitry contemporaneous with at least a portion of the PSR operating mode, the one or more timing signals to maintain a frame-level temporal synchronization between the source device and the sink device





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.